Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: patentability resides, at least in part, in the rubber plug having a tubular seal portion and a tubular low-rigidity portion, the tubular low-rigidity portion has a lower rigidity than the tubular seal portion, and is arranged rearward of the tubular seal portion, the tubular low-rigidity portion has a recess formed on an outer peripheral surface of the tubular low-rigidity portion, and the tubular seal portion includes a plurality of lips on an outer peripheral surface of the tubular seal portion, and a plurality of lips on an inner peripheral surface of the tubular seal portion, in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833